UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7351



WAYNE V. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden,

                                               Defendant - Appellee.




                            No. 99-7352



WAYNE V. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden,

                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-1130-AW, CA-99-535-AW)


Submitted:   January 20, 2000             Decided:   February 9, 2000
Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne V. Williams, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Wayne V. Williams appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaints.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Williams v. Conroy, Nos. CA-99-1130-AW;

CA-99-535-AW (D. Md. Sept. 2, 1999).*   Williams’s motions to amend

the record, to provide a copy of the record, to appoint counsel, to

authorize transcripts at government expense, to provide a copy of

the Clerk’s civil docket, to seek discovery, and to amend his

informal brief are denied.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 27, 1999, the district court’s records show that it was
entered on the docket sheet on September 2, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3